Citation Nr: 0404916	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  98-08 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
coronary artery disease, to include as a result of in-service 
tobacco use and/or nicotine dependence.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from April 1996 and December 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the April 1996 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for a low back disorder on the basis of failure to 
submit new and material evidence.  In the December 1998 
rating decision, the RO denied service connection for heart 
disease.  The veteran subsequently perfected an appeal to the 
Board as to both claims.

Thereafter, in January 2001, the Board issued a decision 
which declined to reopen the veteran's claim of entitlement 
to service connection for a low back disorder on the basis of 
new and material evidence.  In addition, the Board remanded 
the claim of service connection for heart disease for 
additional development.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In June 2002, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  An Order of the CAVC dated 
June 12, 2002 granted the motion and vacated that part of the 
Board's January 2001 decision which denied service connection 
for the low back disorder on the basis of failure to submit 
new and material evidence.  The case was returned to the 
Board for further development and adjudication in accordance 
with the CAVC's Order.



This case was last before the Board in April 2003, at which 
time it was remanded to the RO for the scheduling of a Travel 
Board hearing.  Thereafter, the veteran testified at a 
personal hearing held on September 9, 2003 in Waco, Texas 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's 
arteriosclerotic coronary artery disease was first treated 
and diagnosed many years after service; there is no medical 
evidence that demonstrates that this disorder is causally 
related to service.

2.  The RO last denied service connection for a low back 
disorder in an unappealed March 1988 rating decision.

3.  Evidence received subsequent to the March 1988 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  Arteriosclerotic coronary artery disease was not incurred 
in or aggravated by active service, nor may it be so 
presumed, and as the veteran's claim for this disorder was 
filed after June 9, 1998, there is no legal entitlement under 
the law to establish service connection on the basis that it 
resulted from nicotine dependence or use of tobacco products 
during service.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2003).

2.  Evidence received since the March 1988 rating decision 
wherein the RO denied entitlement to service connection for a 
low back disorder is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  Holliday v. Principi, 14 Vet. App. 
280, 282 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of Review

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for is as 
follows:  Once all the evidence has been brought together, 
the Board has the responsibility to evaluate the evidence.  
38 U.S.C.A. § 7104.  

When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving the 
issue shall be given to the claimant.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The record shows that the veteran's claim of service 
connection for heart disease was originally denied as not 
well grounded, but that subsequent to notifying him in July 
2001 of the evidence needed to substantiate this claim 
pursuant to the VCAA, the RO readjudicated this claim on the 
merits in the November 2002 supplemental statement of the 
case.  The Board finds, therefore, that it can consider the 
substance of the veteran's appeal of this claim without 
prejudice to him.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) [Board must consider whether claimant has been 
given adequate notice of need to submit evidence or argument 
on matter not addressed by RO and an opportunity to submit 
such evidence and argument, and, if not, whether claimant 
will be prejudiced thereby].

Similarly, the Board will apply the current standard in 
adjudicating the veteran's claims.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

As noted above, the record shows that the RO furnished the 
veteran a letter in July 2001 advising him of the provisions 
relating to the VCAA as to his claim of service connection 
for heart disease, to include advising him that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers for 
this disorder.  He was informed as well that he could provide 
VA authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has long since expired.

Similarly, the veteran was provided notice of the VCAA in 
compliance with the CAVC's Order of June 2002 as to his low 
back disorder claim; specifically, under procedures in effect 
at the time, the Board furnished the veteran the appropriate 
VCAA-notice by letter in January 2003.

The Board concludes that the VCAA notification letters sent 
to the veteran in connection with this appeal are legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  

In this case, the letters expressly notified him that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.  Moreover, the 
factual scenario in the PVA case, which involved the RO 
sending a VCAA notification letter is simply inapplicable to 
the specific circumstances of this case.  

The United States Court of appeals for the Federal Circuit 
(CAFC) was concerned with the "premature denial" of a claim 
before the one-year period for submitting evidence had 
expired.  In other words, the CAFC wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has literally had 
years to submit evidence in support of his claims (initially 
filed in July 1995), and in fact, he has done so.  Moreover, 
the veteran has repeatedly stated that he has no further 
evidence or information to submit.

In view of the foregoing, it appears that VA has all the 
information needed to decide the case, and therefore, it 
would be pointless to wait still longer to adjudicate this 
long-standing appeal when it is clear that no additional 
evidence is forthcoming.  As the CAVC stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA.  The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Hence, 
although the resolution in the instant case has been delayed 
by numerous factors, many of which were not within the 
Board's control, the Board agrees with the stated goals of 
the CAVC and does not believe that delay for no good purpose 
would be in the best interest of the veteran.

Also, the CAFC's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  The 
veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-day notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  



No additional evidence appears to be forthcoming.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification letters 
of July 2001 and January 2003, and it is clear that he has 
nothing further to submit, the adjudication of his claims by 
the Board at this time will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claims on 
appeal in the statements of the case and multiple 
supplemental statements of the case furnished to him over the 
course of this long-standing appeal.

The Board finds further that the notice obligations imposed 
on the Department by the VCAA have been satisfied within the 
meaning of the CAFC's decision in Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  In the DAV case, the CAFC 
noted that 38 C.F.R. § 19(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration.  

However, as noted above, the Board remanded this case in 
April 2003 to allow scheduling of a Travel Board hearing, and 
while the case was pending further action on that matter, the 
RO obtained additional evidence and readjudicated the 
veteran's claims by supplemental statements of the case 
issued in June 2003 and August 2003.  As such, there appears 
to be no further need to delay consideration of this appeal 
by the Board at this time.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims at issue on appeal.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

One further point is in order regarding the timing of the 
VCAA notices sent in this case.  In a recent decision, the 
CAVC held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In this case, the initial AOJ decisions on both claims were 
made long before November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Here, as those due process 
concerns have, in fact, been satisfied, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement is nothing more than harmless error.  

Hence, while the VCAA notice letters provided to the veteran 
were not sent prior to the first AOJ adjudication of his 
claims, such a situation was a legal impossibility in this 
case given the fact that the initial adjudications of both 
claims pre-dated the enactment of the VCAA.  And in any 
event, as detailed above, each claim was readjudicated and 
supplemental statement of the cases provided to the veteran 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.


Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The record shows that the veteran has 
been afforded VA compensation examination in connection with 
the appeal of the heart disease claim, which will be 
described below.  It further appears all known and available 
service, private and VA medical records have been obtained 
and are associated with the veteran's claims folder.  

The veteran does not contend that additional evidence that is 
pertinent exists and needs to be obtained.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claims.  
He was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  As noted 
above, the veteran appeared before the undersigned Veterans 
Law Judge in September 2003, at which time he offered his 
sworn testimony concerning the relative merits of his claims.  
The Board notes in passing that at this hearing, the veteran 
was granted a period of 60 days to submit additional medical 
evidence in support of his heart disease claim; however, no 
evidence was submitted.


Criteria

General Service Connection

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for certain chronic 
diseases, to include arthritis, arteriosclerosis, or 
cardiovascular-renal disease, if such diseases become 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In addition, service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disability; when service 
connection is established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).



In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With respect to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2003).


Chronicity and Continuity of Symptomatology

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2003)


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; see also Savage v. 
Gober, 10 Vet. App. 488, 495-496 (1997).


I.  Entitlement to service connection for 
arteriosclerotic coronary artery disease, 
to include as a result of in-service 
tobacco use/nicotine dependence.

Factual Background

As noted above, the veteran served on active duty in the 
United States Navy from August 1956 to August 1960.

There is no in-service evidence of complaint, treatment, or 
diagnosis for any disorder of the heart, to include coronary 
artery disease.  Moreover, the service medical records show 
that the veteran had a chest X-ray taken in April 1960, which 
was negative for any abnormalities, and the report of his 
service discharge examination dated in August 1960 is 
entirely negative for any notations showing an abnormality of 
the heart or cardiovascular system.

VA received the veteran's original claim seeking disability 
compensation benefits for heart disease on June 29, 1998.  
See Appeal to [Board], VA Form 9, dated June 26, 1998.  As 
noted above, the RO denied his claim by rating decision in 
December 1998, and this appeal followed.

As reflected in the veteran's pleadings, statements in 
support of claim, and hearing testimony of 1999 and 2003, he 
contends, in essence, that he developed the claimed disorder 
of the heart years after service due to excessive smoking 
caused by tobacco use/nicotine dependence acquired in 
service.

In connection with the development of this claim, the RO 
obtained VA and private medical records dated from the late-
1980s, which showed initial treatment and diagnosis for 
coronary artery disease.  The veteran's past medical history 
taken in conjunction with the various treatment he received 
over this time period did not reflect a history of any heart 
condition having its onset either during his military service 
of 1956-60, or in the years immediately following service.  
With respect to the development of this claim, the Board 
notes further that the veteran has been fully apprised of the 
results of the development actions taken to this point, and 
it is clear from the evidence received to date as well as 
from his own responses to development inquires that he has no 
additional evidence or argument to submit in support of this 
claim.

As alluded to above, VA examined the veteran for compensation 
purposes in August 2001 for the purpose of addressing the 
nature and etiology of the claimed-for disorder of the heart 
based on review of the evidence.  On this latter point, the 
Board notes that the veteran's original VA claims file was 
unavailable at the time of this exam, likely due to the 
veteran's pending appeal of the January 2001 Board decision 
to the CAVC, but nevertheless, it is shown that the RO 
created a temporary file and the examiner was provided copies 
with all relevant and pertinent medical records, which the 
Board notes further is clearly evident from a reading of the 
exam report.  

Henceforth, based on the examiner's review of evidence 
together with the results of the physical examination and 
diagnostic test results, the following diagnoses were 
established:  coronary artery disease, status post coronary 
artery bypass graft; congestive heart failure; and, atrial 
fibrillation.  In response to the RO's questions regarding 
the etiology of these disorders vis-à-vis the veteran's 
military service, the examiner proffered the following 
opinion:  "In my opinion, the heart disease is as least as 
likely as not related to appellant's period of service or to 
the one year period immediately following his separation from 
the service."





Thereafter, the record shows that the RO provided the above-
mentioned examiner access to the veteran's claims file and 
requested an amended opinion based on review of the claims 
file.  In November 2002, the VA examiner in question prepared 
the following medical opinion:  "On review of the claims 
folder, [I am] unable to find any treatment regarding his 
heart problem while in service.  Therefore, in my opinion, 
the heart disease is likely not related to appellant's period 
of service or [to the] one year period immediately following 
his separation from the service."


Analysis

Initially, the Board notes that the veteran's claim may not 
be granted on the basis that his heart disorder is service 
connected due to tobacco use/nicotine dependence acquired in 
service.  On July 22, 1998, the Internal Revenue Service 
Restructuring and Reform Act was enacted.  That law added 38 
U.S.C. § 1103(a), which prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service for claims filed after June 
9, 1998.  See also 38 C.F.R. § 3.300(a) (2003).

Accordingly, because the veteran's claim was filed on June 
29, 1998, he cannot legally establish entitlement to service 
connection for his heart disease based on in-service tobacco 
use/nicotine dependence.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].

However, subsection (b) of 38 U.S.C. § 1103 specifically 
provides that nothing in the aforecited subsection (a) shall 
be construed as precluding the establishment of service 
connection for a disability which is otherwise shown to have 
been incurred or aggravated in service, or within the 
presumptive period as specified under law.  See also 38 
C.F.R. § 3.300(b)(1)-(3), (c).

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the in-service incurrence 
of disease or the existence of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or service-connected disability and the 
current disability.  See Hickson and Wallin, supra.

At the outset of its discussion, the Board points out that it 
is well settled that in order to be considered for service 
connection, a claimant must have a disability.  In this case, 
based on the medical-historical findings of record, it is 
clear that the veteran has a current disability of the heart, 
diagnosed as coronary artery disease.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) [requirement of "current 
disability" met if symptomatology demonstrated at the time 
application for benefits filed].  Hickson/Wallin element (1) 
has therefore been met.  The Board will accordingly move on 
to a discussion of the remaining Hickson elements.

Setting aside the question of tobacco use in service, as 
described in the factual background section above there is no 
competent evidence suggesting in-service incurrence of the 
claimed heart disease, failing Hickson elements (2).  The 
Board has reviewed the service medical records and finds that 
they show no complaints, treatment or diagnosis of any 
disorders of the heart or cardiovascular system, nor is there 
any suggestion in the service or immediate post-service 
medical records that heart disease existed, muchless 
disabling to a compensable degree during the first post 
service.  The medical evidence which post-dates service shows 
no evidence of related complaints until decades after 
service.

The Board notes in passing that the veteran's own contentions 
as well as the non-VA disability claim documents in the file 
(from State and Social Security Administration sources) make 
abundantly clear that his heart disease had its onset years 
after service.  The veteran's main contention is that his 
smoking in service was responsible for his heart problems 
later diagnosed; however, as noted above, because he filed 
his claim after June 9, 1998, he is not a benefits-eligible 
claimant who can legally establish service connection on such 
grounds, even if his contentions were accepted as fact.

In any event, the veteran's statements and hearing testimony 
pertinent to the issue of direct-presumptive onset of his 
heart disease are outweighed by the medical evidence in this 
case, which does not show a diagnosis for this disorder in 
service or in the years thereafter.  See Curry v. Brown, 7 
Vet. App. 59 (1994) [a veteran's version of events from past 
may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder].  

To the extent that the veteran himself has indicated that he 
believes that he had heart disease during service, it is now 
well established that laypersons without medical training are 
not qualified to render medical opinions regarding the 
diagnosis and etiology of disorders and disabilities, and 
their opinions are entitled to no weight of probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has carefully examined the entire evidentiary 
record and does not find any objective medical evidence to 
support the veteran's contentions that he developed heart 
disease of any kind in service.  Accordingly, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran incurred a disability of the heart in 
service, failing Hickson element (2).

Moreover, with respect to Hickson element (3), medical nexus, 
the Board observes that it may not base a decision on its own 
unsubstantiated medical conclusions, but must instead rely on 
the medical findings of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In this case, there is an opinion of a 
VA examiner dated in November 2002, which clearly reflects 
the examiner's medical conclusions that based on review of 
the evidence in the claims file there was no evidence of any 
heart problems in service or any etiological basis to relate 
the veteran's heart disease to his military service or the 
presumptive period after service.  Hence, the only competent 
medical opinion of record is contrary to the veteran's 
contentions.  A preponderance of the evidence is accordingly 
against the veteran's claim.

The Board adds that service connection based on chronicity 
shown after service under 38 C.F.R. § 3.303(b) (2003) also is 
not warranted.  As noted by the Board above, there is no 
medical evidence showing a history of heart disease in 
service or immediately after service.  To the extent that the 
veteran is contending that he developed compatible symptoms 
shortly after service, his statements are outweighed by the 
pertinently negative medical reports during that period, as 
well as thereafter.  

Moreover, in Voerth v. West, 13 Vet. App. 117, 120-1 (1999), 
the CAVC stated that there must be medical evidence 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent.  Such evidence is lacking in this 
case.  Hickson element (3), medical nexus, has therefore also 
not been met.

In short, there is no competent medical evidence that any 
disorders of the heart existed during service or within the 
one-year statutory presumptive period after service.  Service 
connection on both a direct and presumptive basis is 
therefore denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. § 3.303, 3.307, 3.309.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Whether new and material evidence 
has been submitted to reopen a claim of 
service connection for a low back 
disorder.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.


The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  

The change in the law, however, pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's long-
standing claim on appeal was initiated well prior to August 
2001, it will be adjudicated by applying the law previously 
in effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
CAFC noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


Factual Background

The March 1988 Rating Decision

The veteran's claim seeking entitlement to service connection 
for a low back disorder was previously and finally denied by 
the RO in an unappealed rating decision issued in March 1988.  
That decision is final:  He was provided notice of his 
appellate rights by letter dated in March 31, 1988, but he 
did not appeal this rating decision.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

In its rating decision of March 1988, RO determined that the 
evidence did not link the veteran's service with post-service 
symptomatology, which was derived from a post-service 1961 
work-related injury.  At that time, the record included the 
service medical records, which were silent as to any back 
symptomatology.  The veteran in his claim statements then on 
file indicated he injured his back in 1958; however, the 
service medical records disclosed that in March 1958 he 
complained of scrotal pain, swelling, and skin discoloration, 
which an examiner characterized as a traumatic hematoma of 
the left scrotal wall and opined as probably dating to a 
fight the veteran was involved in 10 days earlier, where he 
also received a subconjunctival hemorrhage.

Evidence reviewed by the RO in 1988 concerning the post-
service period included private clinical record entries in 
September 1961 showing that the veteran fell about 30 feet 
from a pole, suffering a compression fracture of L1.  Entries 
from October 1961 to May 1962 indicated that he complained of 
pain, wore a brace, and had a compression fracture shown on 
x-ray of L1-3.  VA clinical record entries in July 1987, 
recorded on two pages, revealed that the veteran had mild low 
back pain and degenerative joint disease of the lumbar spine; 
as history it was noted that he had fallen from a pole in 
1961 causing a cracked vertebrae.




Additionally submitted evidence

Since the March 1988 rating decision, additional evidence 
received into the record includes copies of the veteran's 
service medical records and copies of the two pages of VA 
clinical record entries in June 1987.  These documents are 
simply duplicative of evidence previously associated with the 
claims file at the time of the March 1988 rating decision.  
By definition, they cannot be new evidence.  38 C.F.R. § 
3.156 (a) [new and material evidence must consist of evidence 
not previously submitted to agency decisionmakers].

Also of record was a third page of a VA clinical record dated 
in June 1987, which indicated that an x-ray study revealed 
degenerative joint disease with compression at L4-5 and 
provided assessments of chronic low back pain and 
degenerative joint disease of the lumbar spine.  These 
findings are also simply cumulative of the findings noted on 
the two pages of June 1987 VA clinical record entries 
previously of record, which revealed that the appellant had 
mild low back pain and degenerative joint disease of the 
lumbar spine and a history of a 1961 fall causing a cracked 
vertebrae.  This document, therefore, is simply cumulative of 
evidence previously associated with the claims file at the 
time of the March 1988 rating decision.  By definition, such 
cumulative evidence cannot be new. See 38 C.F.R. § 3.156 (a) 
(new and material evidence can be neither cumulative nor 
redundant).

The additional evidence also included the transcripts of the 
veteran's testimony at a March 1999 RO hearing and before the 
undersigned in September 2003, of essence of which reiterates 
his contentions that he injured his back in 1958 aboard a 
ship when he fell while carrying supplies to the mess.  He 
also testified that service physicians placed him on light 
duty following the back injury, but that they were more 
interested in a "rupture" than in his low back injury.  
Service records on file appear to plausibly corroborate his 
claim that he was switched to "light duty" given that he 
was trained to be a barber (he stated that he was first 
trained in ordinance, handling heavy equipment, munitions, 
etc.).

The Board will not quarrel with the veteran on these facts; 
however, it remains the case that his contentions are 
essentially duplicative or cumulative of contentions he 
advanced in a July 1987 report of contact, on file at the 
time of the March 1988 rating decision, wherein he alleged a 
1958 injury and rupture and could not offer specific 
information on treatment he received.  The veteran's 
testimony of 1999 and 2003, therefore, essentially retraces 
his previously advanced arguments and is simply cumulative of 
arguments associated with the claims file at the time of the 
March 1988 rating decision.  By definition, such cumulative 
evidence cannot be new as well.  38 C.F.R. § 3.156 (a).

The remaining additional evidence of record consists of 
voluminous VA and private treatment records dating through 
2003, which in summary show that the veteran has degenerative 
joint disease of the lumbar spine and that he suffers from 
arthritic pain involving the low back.  All of these 
treatment records are silent as to the etiology of the 
disorder, whether it be in service or not.  There is, 
however, the report of an April 1991 private examination for 
state disability purposes, which indicated that the veteran 
had a low back disorder and an old compression fracture found 
by x-ray.  The examiner traced the disorder to the post-
service injury, citing the x-ray finding as support for a 
relationship between the current disorder and the earlier 
post-service injury.


Analysis

In a decision dated in March 1988, the RO denied entitlement 
to service connection for a low back disorder.  As discussed 
above, that decision is final.

The Board initially wishes to make it clear that it is aware 
of the CAVC's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the CAVC 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board notes in passing that the CAVC's June 2002 Order 
noted no specific defects in the Board's January 2001 
decision.  The only basis for the remand was consideration 
regarding the application of the duty-to-notify/assist 
provisions of the VCAA.  As fully discussed above, those 
obligations have been met in this case.

In connection with the present appeal, it is noted that the 
veteran has submitted no medical-nexus evidence linking any 
of the current low back disorders to his military service in 
the late 1950s.  As noted above, additional medical-treatment 
records have been associated with the file, but without any 
etiological references, to include as related to some 
incident, event or disease in service.  

Hence, the "new" medical evidence obtained since the RO's 
March 1988 rating decision, i.e., which has not been 
previously reviewed in a prior final adjudication, is not 
material, inasmuch as it does not in any manner contain any 
pertinent findings showing that a low back disorder was 
incurred in or aggravated by service, or with respect to the 
presumptive disease of arthritis, was shown to a compensable 
degree within one year after service.  Indeed, the only 
medical evidence which discusses etiology is the April 1991 
private examination cited above, which related the current 
disorder to the September 1961 post-service injury rather 
than to service.

More to the point, as absolutely none of the veteran's 
statements or medical reports discussed above address the 
issue of in-service incurrence of a back disorder, the 
"new" evidence simply does not bear directly and 
substantially upon the specific matter under consideration, 
and as such, is not "material" under 38 C.F.R. § 3.156(a).  
On the basis of these findings, the Board concludes that the 
"new" evidence lacks sufficient materiality to reopen the 
claim.

With respect to the above, the Board notes further that in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

The veteran's contentions and statements, to the extent that 
can be construed as professing a belief that he developed a 
back disorder in service, are lacking in probative value and 
do not serve to reopen his claim.  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional].

In summary, nothing has changed from a medical or factual 
standpoint since the prior denial of this claim.  The veteran 
also has offered no new arguments in his attempt to reopen.  
Moreover, it is neither claimed nor shown that he possesses 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  For this reason, his 
allegations are not probative to reopen this claim.  There is 
a complete lack of medical evidence indicating that any 
current low back disorder was incurred/aggravated during 
service.  As stated above, it is well established that lay 
assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108 where the critical question involves medical etiology.  
Routen, supra; see also Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, the Board finds that the evidence received 
subsequent to March 1988 is not new and material and does not 
serve to reopen the claim for service connection for a low 
back disorder.  The benefit sought on appeal remains denied.

The Board again notes that since new and material evidence 
has not been submitted, VA's duty to assist does not attach.  
Moreover, until the veteran meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for arteriosclerotic 
coronary artery disease is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disorder, the benefit sought with regard to this 
claim remains denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



